Proceeding pursuant to CPLR article 78 (transferred to this *630Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, while an inmate at Collins Correctional Facility in Erie County, was found in the possession of a container holding a liquid determined to be homemade wine. As the result of this incident, petitioner was charged with, and ultimately found guilty of, violating a prison disciplinary rule prohibiting possession of an alcoholic beverage. Petitioner challenges this determination on the grounds that it is not supported by substantial evidence, that the Hearing Officer was biased and that he was denied his right to employee assistance.
We confirm. Noting that the nature of alcoholic beverages is a matter of common knowledge and that two correctional officials separately examined the container and determined that it contained homemade wine, we reject petitioner’s contention that a scientific test confirming the presence of alcohol was required (see, Matter of Hughes v Coughlin, 221 AD2d 735). Moreover, other than asserting conclusory and unsupported allegations of bias, petitioner has wholly failed to establish that the Hearing Officer was not impartial and we discern no evidence of same upon our review of the record (see, Matter of Reynoso v Coombe, 229 AD2d 732). Finally, by failing to raise the issue of employee assistance at the hearing, petitioner has waived it (see, Matter of Geddes v Wilmot, 111 AD2d 474, lv denied 66 NY2d 603, appeal dismissed 66 NY2d 914).
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.